Citation Nr: 0803012	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for neck, back, and 
shoulder pain.  

3.  Entitlement to a compensable evaluation for residuals of 
a shrapnel scar on the left abdomen, from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which 
denied service connection for bilateral defective hearing and 
neck, back and shoulder pain, and granted service connection 
for a shrapnel scar on the left abdomen, rated noncompensably 
disabling from August 11, 2003, the date of receipt of claim.  
38 C.F.R. § 3.400(b)(2) (2007).  

The issue of service connection for neck, back, and shoulder 
pain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims of 
service connection for bilateral hearing loss and an 
increased rating for the abdominal scar have been obtained by 
VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran's shrapnel scar on the left abdomen is not 
shown to be painful or unstable, and there is no underlying 
soft tissue damage, frequent loss of skin, or functional 
limitation attributable to the scar.  

CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2007).  

2.  The criteria for a compensable evaluation for residuals 
of a shrapnel scar on the left abdomen are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.31, 
4.40, 4.118, Part 4, including Diagnostic Code 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated below, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral defective hearing and an increased rating for the 
abdominal scar, any questions as to the appropriate 
disability ratings or the effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection and an 
increased rating for this abdominal scar, and why the current 
evidence was insufficient to award the benefits sought.  

The service medical records and all VA and available private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  The veteran was 
examined by VA for the disabilities to be addressed in this 
decision and was scheduled for a videoconference hearing, but 
failed to report.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Defective Hearing

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems during service.  Audiological 
findings on his service entrance examination in January 1966 
(as converted to ISO units currently in effect) were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.  

His service separation examination in April 1970 showed 
hearing acuity for whispered and spoken voice tests were 
15/15, bilaterally.  

The evidentiary record includes a March 2003 uninterpreted 
audiological examination report from a private hearing 
clinic.  The audiologist indicated that the veteran's hearing 
was within normal limits from the low to mid-pitches sloping 
to moderate sensorineural hearing loss in the high pitches 
(4,000 to 8,000 hertz) and that WDS was excellent, 
bilaterally.  An accompanying letter from a Doctor of 
Osteopathy (D.O.), dated in March 2003, noted a history of 
noise exposure in Vietnam and indicated that the veteran had 
a high frequency severely sloping sensorineural hearing loss 
consistent with noise exposure.  Although the actual 
audiogram was associated with the doctor's letter, the 
audiologist did not provide specific numerical 
interpretations of the graft at relevant decibel levels.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A VA audiological examination in November 2003 showed 
puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
0
20
LEFT
5
10
0
15
35

The average puretone threshold was 9 in the right ear and 13 
in the left ear.  Speech recognition ability was 100 percent 
in the right ear and 96 percent in the left ear.  The 
audiologist commented that the veteran had normal hearing, 
bilaterally.  Also, acoustic emittance testing revealed 
normal middle ear function, bilaterally with acoustic 
reflexes at 500 hertz present in both ears.  

The audiologist indicated that the claims file was reviewed 
and noted that the veteran had normal hearing acuity from 500 
to 6000 hertz, bilaterally at the time of his service 
entrance and 15/15 hearing for whispered and spoken voice 
testing at the time of his separation examination.  

The veteran contends that he has a hearing loss which is 
related to exposure to acoustic trauma in service.  However, 
the service medical records do not support his contentions, 
as there were no signs or symptoms of hearing pathology in 
service or any complaints of any hearing problems at the time 
of his separation from service.  

In this case, there is no competent evidence of hearing loss 
for VA purposes at anytime either in service or at present.  
The relevant question at issue is whether the veteran has a 
hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for defective hearing.  The diagnostic findings on VA 
audiological examination in November 2003 failed to show any 
evidence of hearing loss for VA compensation purposes.  

While the veteran believes that he has a hearing loss at 
present that is related to military service, he, as a layman, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992); Epps v. Brown, 
9 Vet. App. 341 (1996).  

Given the lack of competent diagnostic evidence showing that 
the veteran has a hearing disability at present, as that term 
is defined in 38 C.F.R. § 3.385, the claim for defective 
hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Increased Rating

The issue of a compensable evaluation for residuals of a 
shrapnel scar on the left abdomen arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
See also Fenderson v. West, 12 Vet. App. 119 (1999) (holding 
that at the time of an initial rating, separate [staged] 
ratings may be assigned for separate periods of time based on 
the facts found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran is currently assigned a noncompensable evaluation 
for his abdominal scar under Diagnostic Code (DC) 7805, which 
provides that scars be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7802, 7803, and 7804.  Under DC 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches; a 
20 percent rating is assigned for an area or areas exceeding 
12 square inches; a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches.  

Under DC 7802, a 10 percent evaluation is assigned for scars, 
other than the head, face, or neck that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  DC 7803 assigns a 10 percent 
evaluation for unstable, superficial scars.  DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case.  

On VA examination in November 2003, the 3 by 2 cm circular 
superficial scar on the left abdominal area was not tender or 
painful to palpation and was not elevated or depressed.  
There was no ulceration or breakdown of the skin, and no 
keloid formation or adherence to underlying tissue.  The 
texture of the scar was normal though slightly darker than 
the surrounding skin color, and there was no underlying 
tissue loss.  Finally, there was no evidence of any 
limitation of motion or functional loss related to the scar, 
though the veteran reported that he felt a pulling sensation 
in the scar when bending over or tilting backward.  
Examination of the abdomen was normal other than the scar.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for residuals of the shrapnel scar.  The 
objective medical evidence showed no evidence that the 
superficial abdominal scar was poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, 
caused any limitation of function or encompassed an area 
greater than 6 square inches (39 square cm).  The November 
2003 VA examiner specifically stated that there was no 
tenderness or adherence of the scar to the underlying tissue.  
Thus, a compensable evaluation is not warranted under these 
or any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (2007).  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for the 
veteran's superficial shrapnel scar on the left abdomen and 
the claim is denied.  


ORDER

Service connection for bilateral defective hearing, is 
denied.  

An initial compensable evaluation for residuals of a shrapnel 
scar on the left abdomen is denied.  


REMAND

Concerning the remaining issue of service connection for 
neck, back, and shoulder pain, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In order to establish service connection for the claimed 
disabilities, there must be (1) medical evidence of a current 
disability; (2) medical evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Part of VA's duty to assist under VCAA 
is to provide the veteran with an examination if, as in this 
case, there is competent evidence of a current disability, 
and the evidence indicates that the current disability may be 
related to an event in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  

The veteran contends that he has back, neck, and shoulder 
problems from being knocked to the deck of a ship from an 
explosion while in service.  The service medical records, 
including his service separation examination in April 1970, 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any back, neck, or shoulder injuries during 
service.  However, an incidental findings on an x-ray study 
of the veteran's abdomen in August 1967, noted marked 
scoliosis of the lumbar spine with convexity to the left.  
The representative argued that a VA examination should be 
undertaken to determine the nature and etiology of the in-
service lumbar spine abnormality.  

In this case, the veteran has never been afforded a VA 
examination to determine the nature or etiology of any 
claimed neck, back, or shoulder disability.  Therefore, one 
must be provided to him.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

Inasmuch as the Board is not competent to render a medical 
opinion regarding the nature and etiology of the x-ray 
finding of scoliosis of the lumbar spine in service, a VA 
examination must be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any back, 
neck, or shoulder problems since his 
discharge from service.  After securing 
the necessary release, the AMC should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
back, neck, or shoulder disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should review the entire 
record, with particular attention to 
aforementioned x-ray study in service, 
and provide an opinion as to the 
following questions:  

I  Is it at least as likely as not 
that the veteran's scoliosis of the 
lumbar spine in August 1967 
preexisted military service?  

II  If so, based on a review of the 
records, is it at least as likely as 
not that any preexisting back 
disability underwent an increase in 
the underlying pathology during 
service?  

III  If there was an increase of a 
lumbar spine disability during 
service, is it at least as likely as 
not that any increase was due to the 
natural progress of the disease?  

IV  If the examiner determines that 
a low back disability did not 
preexist service, is it at least as 
likely as not that any current back 
disability was incurred in active 
service?  

V  Is it at least as likely as not 
that any current neck, or shoulder 
disability had its onset in service?  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


